                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:12-CR-239-07-GCM-DCK


 UNITED STATES OF AMERICA,                        )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                    ORDER
                                                  )
 STEVEN JONES,                                    )
                                                  )
                  Defendant.                      )


       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal

Sentencing Document” (Document No. 1310) filed July 4, 2019. In accordance with the Local

Rules, the Court has considered the Motion to Seal, the public’s interest in access to the affected

materials, and alternatives to sealing. The Court determines that no less restrictive means other

than sealing is sufficient inasmuch as Defendant’s Summary of Medical Records contains sensitive

and private information that is inappropriate for public access. Having carefully considered the

motion and the record, and for good cause, the undersigned will grant the motion.

       IT IS THEREFORE ORDERED that Defendant’s “Motion To Seal Sentencing

Document” (Document No. 1310) is hereby GRANTED, and “Defendant’s Summary Of Medical

Records” (Document No. 1311) is sealed until further Order of this Court.


                                          Signed: July 8, 2019
